Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application makes reference to or appears to claim subject matter disclosed in Application No. 62/429359, filed December 2, 2016 as a provisional application for 15/491883 on ADS filed on May 31, 2019. However, PCT/2017/064377 claims priority to the provisional application, 62/429359. It is noted that 15/491883 claims priority to another provisional application 62/324786, which is not currently claimed in the ADS of the instant application.
If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e)  (see 37 CFR 1.78(c)) or under  35 U.S.C. 120, 121, 365(c), or 386(c) (see 37 CFR 1.78(e)). The petition must be accompanied by (1) the reference required by 35 U.S.C. 120 or 119(e) and by 37 CFR 1.78 to the prior application (unless previously submitted), (2) the petition fee under 37 CFR 1.17(m), and (3) a statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78 and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The petition should be addressed to: Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the legal phraseology, “said” in line 3.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1
The claim (s) recites a method(process)/system (machine) for analyzing an EEG signal for characteristics of seizure activity.
 Step 2A, Prong One
Regarding claims 1 and 11, the limitations of “receiving an EEG signal for analysis”, “transforming one or parts of said EEG signal”, “determining one or more magnitudes or scaled magnitudes for one or more frequency bands” and “analyzing said one or more magnitudes or scaled magnitudes in order to identify one or more phases of at least one seizure event” 
are processes that, under broadest reasonable interpretation standard, covers
performance of these limitations in human mind. There is nothing in the claims precludes the receiving, transforming, determining and analyzing steps from practically being performed in human mind. The method steps themselves can be carried out in the mind and/or by pen. Thus, these limitations fall within “mental processing” grouping of abstract ideas. See MPEP 2106.04(a)(2)(III). See MPEP 2106.04(a)(2)(III). Further, the limitation of “transforming one or parts of said EEG signal” also covers mathematical concepts since the limitation recites use of frequency or wavelet transform, which is considered as mathematical calculation. See MPEP 2106.04(a)(2)(I). Accordingly, the claims recite an abstract idea.
	Step 2A, Prong Two
The judicial exception is not integrated into a practical application. In particular, claim 1 does not recite any additional elements. For claim 11, the additional element of “one or more processors” amounts to nothing more than parts of a generic computer. Merely including instructions to implement an abstract idea on a computer does not integrate a judicial exception into practical application. Thus, the claims are directed to an abstract idea.
	Step 2B
Regarding claims 1 and 11, do not include additional elements that are sufficient to amount to 
because they amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application, claim 1 does not recite any additional elements. Therefore, the claim is not patent eligible. Further, simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)). In this case, elements of general computer (as recited in claim 11) are being used to implement abstract idea of analyzing an EEG signal for characteristics of seizure activity. Therefore, the claims do not appear to be patent eligible.

Regarding claims 5 and 6, the limitation of “one or more EEG electrodes” are recited at a high-level of generality that is well-known basic EEG sensor in the field of EEG technology in view of Grigg-Damberger et al. (”Sleep-Related Epilepsy and Electroencephalography”, Sleep Medicine, March 2012, Vol. 7, Number 1, p46, left column) and amounts to no more than mere pre-solution activity of data gathering. In addition, this pre-solution activity of data gathering using one or more EEG electrodes positioned over or near one of the frontalis muscles, temporalis muscles or F7/F8 is well-understood, routine and conventional in the field of EEG technology as shown in Grigg-Damberger et al. (p46, left column).
Regarding claim 2, the limitation of “one or more databases” is nothing more than parts of generic computer being used to store EEG data and amounts of no more than pre-solution activity of data gathering.
Regarding claims 3, 4,7-10,and 12-15, the limitations in these claims further limit how the EEG is used to determine characteristics of seizure activity. As such, the claims are not patent eligible for the reason provided above in claims 1 and 11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guttag et al. (US2011/0257517, hereinafter Guttag).
Regarding claim 1, Guttag discloses a method of analyzing an EEG signal for characteristics of seizure activity (fig. 22, a method of patient-specific detection of seizure onset; [0232]) comprising :receiving an EEG signal for analysis (fig. 22, at step 12 an EEG waveform is acquired; [0232]); wherein said EEG signal is selected or filtered in order to increase a prevalence of a part of said EEG signal derived from activation of muscle activity (fig. 22, the EEG waveform is decomposed into wavelets; [0242]); wherein said EEG signal includes at least one seizure event (fig. 22, the decomposed wavelets have indicators to identify seizure-onset
EEG waveforms; [0242]); transforming one or parts of said EEG signal using one or more frequency or wavelet transforms in order to produce transformed data (fig. 22, the decomposed wavelets are transformed using Daubechies wavelet transformation; [0244]); determining one or more magnitudes or scaled magnitudes for one or more frequency bands included among said transformed data (fig. 22, amplitude and frequency and are determined from the transformed waveforms; [0233]); analyzing said one or more magnitudes or scaled magnitudes in order to identify one or more phases of at least one seizure event among said at least one seizure event (fig. 22, at step 18 the transformed waveforms are classified belonging to various seizure classes; [0235]).
Regarding claim 2, Guttag discloses that said EEG signal is provided from data stored in one or more databases (instructions and EEG recordings can be stored in a memory that can be utilized subsequently in identifying seizure onsets [0318]).
Regarding Claim 3, Guttag discloses executing one or more seizure-detection routines in order to detect said at least one seizure event (fig. 22, at step 20 an onset of a seizure is identified based on the classifications of the transformed waveforms; [0236]).
Regarding Claim 4, Guttag discloses at least one seizure event includes a designated seizure event previously identified by one or more caregivers (“medical professional or other qualified personnel”) as being a seizure event ([0348-0349]).
Regarding Claim 5, Guttag discloses a signal collected from one or more EEG electrodes positioned at one or more of the F7, F8, T3, and T4 positions (electrodes are placed on the F7 & T3; fig. 32, LEFT FRONTAL & fig. 1A  for electrode numbering).
Regarding Claim 6, Guttag discloses a signal collected from one or more EEG electrodes positioned over or near one of the frontalis muscles, temporalis muscles, or both (electrodes are placed on the F7 & T3; fig. 32, LEFT FRONTAL & fig. 1A  for electrode numbering). 
Regarding Claim 11, Guttag discloses a system for analyzing an EEG signal for characteristics of seizure activity ( fig. 53, a seizure detector 40; [0317]) comprising: one or more processors (fig. 53, a processing unit 42; [0317]) configured to: receive an EEG signal ( fig. 22, at step 12, an EEG waveform is acquired; [0232]); wherein said EEG signal is selected or filtered in order to increase a prevalence of a part of said EEG signal derived from activation of muscle activity (fig. 22, the EEG waveform is decomposed into wavelets; [0242]): wherein said EEG signal includes at least one seizure event ( fig. 22, the decomposed wavelets have indicators to identify seizure-onset EEG waveforms; [0242]); transform one or parts of said EEG signal using one or more frequency or wavelet transforms in order to produce transformed data (fig. 22, the decomposed wavelets are transformed using Daubechies wavelet transformation; [0244]); determine one or more magnitudes or scaled magnitudes for one or more frequency bands included among said transformed data (fig.22, amplitude and frequency and are determined from the transformed waveforms; [0233]); analyze said one or more magnitudes or scaled magnitudes in order to identify one or more phases of at least one seizure event among said at least one seizure event (fig. 22, at step 18 the transformed waveforms are classified belonging to various seizure classes; [0235]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Guttag in view of Conradsen (US2015/0119746).

 	Regarding Claims 7 and 12, while Guttag discloses the method and system for analyzing an EEG signal for characteristics of seizure activity as recited in claim 1 and 11, Guttag fails to explicitly disclose wherein said one or more frequency bands includes a first group of one or more frequency bands including a frequency range from about 2 Hz to about 70 Hz and a second group of frequency bands including a frequency range above about 100 Hz.
 However, Conradsen teaches a method of analyzing a signal for characteristics of seizure activity (fig. 1, a method of analyzing the dynamics of a seizure; [0006]) comprising: transforming one or parts of a signal using one or more frequency or wavelet transforms in order to produce transformed data (fig. 1, a sampled signal 5 is filtered using filter modules 6a and 6b into filtered signals 7a and 7b; [0058]); determining one or more magnitudes or scaled magnitudes for one or more frequency bands included among said transformed data (fig.1, analysis modules 8a and 8b determine the amplitude of filtered signals 7a and 7b for a high frequency band BHF and a low frequency band BLF respectively; [0059]); and wherein said one or more frequency bands includes a first group of one or more frequency bands including a frequency range from about 2 Hz to about 70 Hz (fig. 1, the low frequency band BLF is 8 Hz; [0058]) and a second group of frequency bands including a frequency range above about 100 Hz (fig. 1, the high frequency band BHF is 256 Hz; [0058]). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention  to modify Guttag to have one or more frequency bands includes a first group of one or more frequency bands including a frequency range of 8 Hz and a second group of frequency bands including a frequency range of 256 Hz as taught by Conradsen for the purpose of determining the start and stop points of seizure events (Conradsen; [0014]).

Regarding Claims 8 and 13, Guttag fails to explicitly disclose wherein said one or more frequency bands includes a frequency band including a frequency range above about 100 Hz; and further comprising: comparing a scaled magnitude determined for said frequency band to a threshold in order to determine one or more transition times into or out of a tonic phase of a seizure. 
However, Conradsen teaches a method of analyzing a signal for characteristics of seizure activity (fig. 1, a method of analyzing the dynamics of a seizure; (0006]) comprising: transforming one or parts of a signal using one or more frequency or wavelet transforms in order to produce transformed data (fig. 1, a sampled signal 5 is filtered using filter modules 6a and 6b into filtered signals 7a and 7b; [0058]);determining one or more magnitudes or scaled magnitudes for one or more frequency bands included among said transformed data (fig.1, analysis modules 8a and 8b determine the amplitude of filtered signals 7a and 7b for a high frequency band BHF and a low frequency band BLF respectively; [0059]); wherein said one or more frequency bands includes a frequency band including a frequency range above about 100 Hz (fig. 1, the high frequency band BHF is 256 Hz; [0058]); and further comprising: comparing a scaled magnitude determined for said frequency band to a threshold in order to determine one or more transition times into or out of a tonic phase of a seizure (the starting point T0 may be determined by the extraction module 11 by comparing the counts, shown in FIG. 6, to a third threshold value or alternatively the second threshold value used to determine the end point T3.The starting point T0 of the tonic phase may be defined as the start of the first burst having a count of 10 or more [0064])
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Guttag to have one or more frequency bands includes a frequency band including a frequency range of 256 Hz; and further comprising: comparing a scaled magnitude determined for said frequency band to a threshold in order to determine one or more transition times into or out of a tonic phase of a seizure as taught by Conradsen for the purpose of determining the start and stop points of seizure events (Conradsen; [0014]).

Regarding Claims 9 and 14, Guttag discloses substantially the invention as claimed but fails to discloses explicitly wherein said one or more frequency bands includes a frequency band including a frequency range from about 2 Hz to about 70 Hz, and further comprising: comparing a scaled magnitude determined for said frequency band to a threshold in order to determine one or more transition times into or out of a clonic phase of a seizure. 
However, Conradsen discloses a method of analyzing a signal for characteristics of seizure activity (fig. 1, a method of analyzing the dynamics of a seizure; [0006]) comprising: transforming one or parts of a signal using one or more frequency or wavelet transforms in order to produce transformed data (fig. 1, a sampled signal 5 is filtered using filter modules 6a and 6b into filtered signals 7a and 7b;[0058]): determining one or more magnitudes or scaled magnitudes for one or more frequency bands included among said transformed data (fig.1, analysis modules 8a and 8b determine the amplitude of filtered signals 7a and 7b for a high frequency band BHF and a low frequency band BLF respectively; [0059]); wherein said one or more frequency bands includes a frequency band including a frequency range from about 2 Hz to about 70 Hz (fig.1, the low frequency band BLF is 8 Hz; [0058]), and further comprising: comparing a scaled magnitude determined for said frequency band to a threshold in order to determine one or more transition times into or out of a clonic phase of a seizure (fig. 1, a transformed signal 9a comprising the amplitude of the filter signal 7a for the high frequency band BHF is compared to a second threshold value to determine an end point T3 of a clonic phase; [0063]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Guttag to have one or more frequency bands includes a frequency band including a frequency range from about 2 Hz to about 70 Hz, and further comprising: comparing a scaled magnitude determined for said frequency band to a threshold in order to determine one or more transition times into or out of a clonic phase of a seizure as taught by Conradsen for the purpose of determining the start and stop points of seizure events (Conradsen; [0014]).

Regarding Claims 10 and 15, Guttag discloses calculating one or more qualified areas under a curve based on said scaled magnitudes (fig. 22, an energy of the transformed waveforms can be determined by integrating the signal amplitude; [0233]). Guttag fails to explicitly disclose wherein the method further comprises identifying if at least one seizure event among said at least one seizure event is either of a generalized tonic-clonic seizure or a psychogenic nonepileptic seizure.
 However, Conradsen teaches a method of analyzing a signal for characteristics of seizure activity (fig. 1, a method of analyzing the dynamics of a seizure;  [0006]) comprising: transforming one or parts of a signal using one or more frequency or wavelet transforms in order to produce transformed data (fig. 1, a sampled signal 5 is filtered using filter modules 6a and 6b into filtered signals 7a and 7b; [0058]); determining one or more magnitudes or scaled magnitudes for one or more frequency bands included among said transformed data (fig.1, analysis modules 8a and 8b determine the amplitude of filtered signals 7a and 7b for a high frequency band BHF and a low frequency band BLF respectively; [0059]); and identifying if at least one seizure event among said at least one seizure event is either of a generalized tonic-clonic seizure or a psychogenic nonepileptic seizure (analyzing the dynamics of a seizure, such as a tonic-clonic seizure, [0035,0058]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Guttag to identifying if at least one seizure event among said at least one seizure event is either of a generalized tonic-clonic seizure or a psychogenic nonepileptic seizure as taught by Conradsen for the purpose of determining the start and stop points of seizure events (Conradsen; [0014]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(a) Lanning (US20120238855 A1) teaches a wireless headset for monitoring neurological disorders.
(b) Guttag et al. (US 2006/0111644) teaches patient specific seizure onset detection system.
(c) Crowder et al.(US2016/0228705) teaches seizure onset classification and stimulation parameter selection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RD/
Examiner
Art Unit 3792

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792